      Case 1:16-cv-06099-AJN-KNF Document 663 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    9/23/2020
  Shim-Larkin,

                         Plaintiff,
                                                                            16-cv-06099 (AJN)
                 –v–
                                                                                 ORDER
  City of New York,

                         Defendant.



ALISON J. NATHAN, District Judge:

       On September 18, 2020, the Court received Defendant’s Letter Motion to Stay the Order

granting Motion for Sanctions from September 14, 2020. The Court received Plaintiff’s Letter

Response in Opposition on September 21, 2020. Because objections to the Order are

forthcoming, the request to stay is granted.

       SO ORDERED.

 Dated: September 23, 2020
        New York, New York                     ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
